Citation Nr: 0523515	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for mechanical back 
pain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome, left knee, with degenerative 
arthritis.  

3.  Entitlement to an initial (compensable) rating for 
Dupuytren's cyst, left middle finger.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That decision, in pertinent part, established 
service connection for the veteran's left knee and left 
middle finger disorders.  These conditions were assigned a 10 
percent disability rating and a noncompensable rating, 
respectively.  Service connection for mechanical low back 
pain was denied.  The veteran appealed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reflects that the veteran's original 
disability claim was filed in March 2002.  This appeal ensued 
following an October 2002 rating decision as summarized 
above.  In further detail, it is noted that when the claim 
for service connection for mechanical back pain was denied, 
the RO noted that the service medical records showed that he 
was seen for mechanical back pain.  However, when examined by 
VA in June 2002, X-rays of the lumbar spine showed no 
abnormalities and the RO denied the claim noting that back 
pain, without an underlying diagnosed disability, is not an 
actual disabling condition subject to service connection.  

The October 2002 rating decision established service 
connection for a left knee disorder and assigned a 10 percent 
disability rating.  The grant was based on review of the 
service medical records which showed intermittent treatment 
for left knee complaints.  The post service VA examination X-
rays showed minimal degenerative changes in the left knee.  
The service-connected left knee disorder is classified as 
left knee retropatellar pain syndrome with degenerative 
arthritis.  

A noncompensable rating was established for the veteran's 
left middle (long) finger.  The grant was based on a notation 
at time of service separation that the veteran had left 
middle finger pain.  When examined by VA in 2002, he reported 
tender cording of the palmar surface of the 
metacarpophalangeal (MCP) joint of the left middle finger 
which had been present for several months.  The final 
diagnosis was Dupuytren's cyst in the medial aspect of the 
left hand, middle finger without loss of motion, catching, or 
popping.  

The veteran submitted a notice of disagreement with the 
October 2002 rating decision as to these claims.  In a July 
2003 statement, he stated that his left knee disorder would 
ultimately lead to a knee replacement.  He said that there 
was permanent lump or knot above his knee cap. He limped when 
he walked.  As for his left middle finger, he reported that 
there was a knot on the bone of the finger which caused 
discomfort when he typed.  His back pain was consistent and 
made it difficult to bend over and walk straight.  He could 
not sit for long periods of time.  

To address the etiology of his back complaints and to 
determine the severity of his service-connected left knee and 
left middle finger disorders, the veteran was scheduled for 
VA examinations in October 2003 and December 2004.  He did 
not present for these examinations.  The record shows that he 
was in other countries at the time that the examinations were 
to be conducted.  Specifically, he was in Cuba in 2003 and in 
Kuwait in 2004.  

In a statement from early 2005, the veteran's wife noted that 
the veteran remained in Kuwait at that time and would be able 
to contact the RO to schedule his examinations when he 
returned home.  

In order to give the veteran every opportunity to 
substantiate his claims, this matter must be remanded for 
development of the medical record.  He has provided good 
cause for his failure to report for previously scheduled 
examinations, (see 38 C.F.R. § 3.655 (2004), and it is the 
Board's conclusion that additional medical evidence is 
necessary prior to adjudicating these claims.  After 
determining when the veteran will return from Kuwait, the RO 
should schedule him for the examinations detailed below.  The 
veteran's wife may provide some insight as to when he will 
return to the United States.  To adjudicate the claims at the 
present time is not in the veteran's best interest.  As he 
has shown willingness to appear for previously scheduled 
examinations, it is believed that the case should be held, if 
need be, by the RO until he returns home and the development 
detailed below may be accomplished.  

This matter is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Upon receipt of all current treatment 
records, the AMC should schedule an 
orthopedic examination of the veteran to 
determine the nature and etiology of his 
complaints of back pain and to address 
the severity of service-connected left 
knee and left middle finger conditions.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

Specifically, following a review of the 
relevant medical records in the claims 
file, to include the veteran's medical 
history, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any diagnosed low 
back disability began during service or 
as a consequence of active service.  

Additionally, the orthopedist is 
requested to evaluate the severity of the 
veteran's service-connected left knee 
disability and service-connected left 
middle finger disability.  The examiner 
is requested to address the current 
status of the service-connected 
disability, including 1) X-ray studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected disabilities on appeal.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the veteran's left knee and left middle 
finger disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
these disabilities, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.

Since the examination as to these 
disabilities is to be conducted for 
compensation rather than for treatment 
purposes, the medical specialist should 
be advised to address the functional 
impairment of the veteran's service-
connected disabilities in correlation 
with the applicable diagnostic criteria 
set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  Regarding the left knee 
disability, the medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for ankylosis of the knee 
(Diagnostic Code 5256), knee subluxation 
and instability (Diagnostic Code 5257), 
leg limitation of flexion and extension 
(Diagnostic Codes 5260, 5261); and 
arthritis (Diagnostic Codes 5003, 5010).  
Additionally, with respect to the left 
middle finger disability, the medical 
specialist must address the degree of 
severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
ankylosis of individual digits 
(Diagnostic Code 5226, as effective prior 
to and as of August 26, 2002) and 
limitation of motion of individual digits 
(Diagnostic Code 5229).  The examiner 
should further address the extent of 
functional impairment attributable to any 
reported pain.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effects that the 
service-connected left knee disability or 
the service-connected left middle finger 
disability have individually, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his disabilities, and 
as to other alternative types of 
employment recommended for the veteran, 
if any, given these disabilities.  
Moreover, the examiner should render an 
opinion as to whether each disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  Thereafter, the AMC should 
readjudicate the claims on appeal.  In so 
doing, the RO should consider the 
applicability of VAOPGCPREC 9-2004 (Sept. 
17, 2004) when considering the veteran's 
entitlement to an  increased rating for 
left knee disability.  As to the left 
middle finger, the AMC should consider 
the Rating Schedule for ankylosis of 
individual digits (Diagnostic Code 5226, 
as effective prior to and as of August 
26, 2002) and limitation of motion of 
individual digits (Diagnostic Code 5229).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




